Citation Nr: 0839603	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  07-07 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable rating for hearing loss in the 
left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to June 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which continued the veteran's 
noncompensable rating for hearing loss in his left ear.

In January 2008, the veteran testified at a hearing on appeal 
before the undersigned Veterans Law Judge (video conference 
hearing); a copy of the transcript is associated with the 
record.


FINDING OF FACT

At worst, the veteran has Level VII hearing loss in the left 
ear.  The veteran has no service connected hearing loss in 
his right ear.


CONCLUSION OF LAW

The criteria for a compensable rating for hearing loss in the 
left ear are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008). 
 
A June 2006 letter, provided to the veteran before the 
September 2006 rating decision, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159.  The letter informed the veteran of what evidence 
was needed to establish his claim, what VA would do and had 
done, and what evidence he should provide.  The June 2006 
letter also informed the veteran that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim.

For an increased-compensation claim, section § 5103(a) 
requires, first, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 
 
Second, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

Fourth, as with proper notice for an initial disability 
rating and consistent with the statutory and regulatory 
history, the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.
 
Here, the June 2006 VCAA notice letter of record is not 
compliant with the requirements of Vazquez-Flores, supra.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial.  Further, VA, not the veteran, has the burden of 
rebutting this presumption by showing the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, VA must 
demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant (see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim"); (2) 
that a reasonable person could be expected to understand from 
the notice what was needed; or (3) that a benefit could not 
have been awarded as a matter of law.  Additionally, 
consideration should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial." Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In this case, the presumption of prejudice due to the content 
errors in VCAA notice for his increased rating claim has been 
rebutted.  Specifically, in a Statement of Accredited 
Representative in Appealed Case, in lieu of VA Form 646, the 
veteran's representative stated that "The Veteran 
acknowledges that he underwent audiometric testing and that 
the tests included his average decibel loss and speech 
recognition percentage for each ear."  While the veteran's 
representative went on to disagree with VA's audiometric 
testing procedures, his actual knowledge of the basis for the 
rating criteria required for a higher evaluation for 
hearing loss cures any content defect in the VCAA notice.  
Moreover, a reasonable person should have known the criteria 
after receiving the February 2007 statement of the case, 
which provided the veteran with a summary of the pertinent 
evidence as to his hearing loss claim, a citation to the 
pertinent laws and regulations governing a higher rating for 
his hearing loss claim, and a summary of the reasons and 
bases for the RO's decision to deny a higher rating for his 
hearing loss.  Thus, the presumption of prejudice has been 
rebutted.  
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The 
veteran's service treatment records and VA treatment records 
have been obtained.  Additionally, the veteran was provided 
with VA examinations in November 1991 and August 2006.
 
In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.

Analysis
 
Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 
 
While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary. 
 
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The veteran contends that he is entitled to a compensable 
rating for hearing loss in his left ear.

The Board notes that the rating assigned for hearing loss is 
determined by a mechanical application of the rating 
schedule, which is grounded on numeric designations assigned 
to audiometric examination results.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).


Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  In situations where 
service connection has been granted for defective hearing 
involving only one ear and the veteran does not have total 
deafness in both ears, the hearing acuity of the nonservice-
connected ear is considered to be normal.  38 C.F.R. §§ 4.85- 
4.87, Diagnostic Code 6100; 38 C.F.R. §§ 4.85-4.87, 
Diagnostic Code 6100.  When the issue involves the proper 
rating for hearing loss, the applicable rating will be 
determined by applying the numerical values listed in the 
audiometric examination report to the applicable rating 
tables.  Id.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for 
Hearing Impairment), the percentage evaluation is determined 
by combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poorer hearing.  Where, as here, service 
connection has been granted in only one ear, in order to 
determine the percentage evaluation from table Table VII, the 
non-service-connected ear will be assigned a Roman numeral 
designation for hearing impairment of I.  38 C.F.R. § 
4.85(f).  The percentage evaluation is located at the point 
where the rows and column intersect.  38 C.F.R. § 4.85(e).

The veteran's service-connected hearing loss in his left ear 
is currently rated as zero percent disabling under 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  The veteran was assigned this 
rating in a November 1991 rating decision, based on the 
results of a November 1991 VA examination.

The veteran was provided a second VA examination in August 
2006.  The August 2006 VA examination shows that the veteran 
had left ear puretone decibel thresholds of 10, 25, 75, 80, 
and 85 for the frequencies of 500 Hertz, 1000 Hertz, 2000 
Hertz, 3000 Hertz, and 4000 Hertz.  His left ear average was 
thus 66.25 decibels.  The veteran had a speech recognition 
score in his left ear of 72 percent, based on the Maryland 
CNC Test.  The veteran's left ear would therefore be assigned 
a Roman numeral designation of VI.  However, pursuant to 
38 C.F.R. § 4.86(b), the veteran is assigned a Roman numeral 
designation of VII because his puretone threshold is 30 
decibels or less (here, 25 decibels) at 1000 Hertz, and 70 
decibels or more (here, 75 decibels) at 2000 Hertz.  As noted 
above, the veteran's non-service-connected right ear is 
assigned a Roman numeral designation for hearing impairment 
of I.  38 C.F.R. § 4.85(f).  Thus, pursuant to the rating 
schedule at 38 C.F.R. § 4.85, Table VII, the veteran's 
hearing loss is rated as noncompensable.

In his September 2007 statement, the veteran's representative 
argued that the VA examination failed to address the impact 
of the veteran's left ear hearing loss on his ability to 
function under the ordinary conditions of daily life, and 
upon his ordinary activity, including his employment.  The 
representative referenced 38 C.F.R. § 4.10, which states, as 
noted above, that an evaluation of the level of disability 
present includes consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment.  Similarly, the veteran stated in his 
January 2008 hearing before the Board that he fears his 
hearing loss might contribute to an accident in his work as a 
truck driver, and that his educational background provides 
him with no other skills that he could use if his hearing 
loss compelled him to stop driving.  On this basis, the 
veteran seeks a higher disability rating.

The Board finds that the veteran is not entitled to a higher 
disability rating under 38 C.F.R. § 4.10.  First, the 
veteran's contention that his hearing loss might lead to an 
accident is speculative.  There is no evidence that the 
veteran has been involved in any accidents as a result of his 
service-connected hearing loss in his left ear.  Indeed, the 
veteran testified that for such an event to take place, his 
hearing aide batteries would have to die, and, before he was 
able to replace them, a car would have to be in his blind 
spot when he was making a lane change, and he would have to 
be unable to hear that car's horn.  Second, while the 
veteran's concern for the safety of his fellow drivers is 
commendable, the Board finds implausible the argument that 
one who has the literacy and motor skills necessary to drive 
a commercial truck would be unable to translate those skills 
into other gainful employment.  Even if the veteran believes 
that he is no longer able to safely operate a motor vehicle, 
his disability profile is not such that it would preclude 
employment.  Third, while 38 C.F.R. § 4.10 "imposes upon the 
medical examiner the responsibility of furnishing, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, full description of the effects of disability 
upon the person's ordinary activity," the August 2006 VA 
examiner satisfied this duty.  Specifically, in addition to 
conducting a puretone threshold audiometric examination and a 
Maryland CNC Speech Recognition test, he also noted in his 
report that the veteran's greatest difficulty was in hearing 
conversations under adverse conditions.  Consequently, no 
increased rating is warranted under 38 C.F.R. § 4.10.

The veteran's representative also argued in his September 
2007 statement that the VA examination occurred in a room 
which was too quiet to approximate the ordinary conditions of 
life, including the conditions of the veteran's employment as 
a commercial truck driver.  However, competent medical 
evidence includes statements from a person qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  
Under that standard, the August 2006 VA examination is 
competent medical evidence.  Neither the veteran nor his 
representative have provided competent medical evidence 
demonstrating that his VA audiological examination was 
inadequate.

In reaching its determination, the Board has considered 
whether, under Hart, supra, a higher rating for hearing loss 
in the left ear might be warranted for any period of time 
during the pendency of this appeal.  However, there is no 
evidence that the veteran's hearing loss in the left ear has 
been persistently more severe than the extent of disability 
contemplated under the assigned noncompensable rating at any 
time.

The Board also has considered the issue of whether the 
veteran's hearing loss in the left ear, standing alone, 
presents an exceptional or unusual disability picture, as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  In the absence of 
such factors (including an absence of marked interference 
with employment and an absence of frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards), the Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met.

The Board has examined the pertinent medical evidence and 
finds that overall, the veteran's service-connected hearing 
loss in the left ear does not meet the applicable schedular 
criteria for a rating greater than the noncompensable rating 
currently in effect.  There is no benefit of the doubt that 
can be resolved in his favor as the preponderance of the 
evidence does not show symptoms that more nearly approximate 
the criteria for a higher rating.  Accordingly, the claim for 
an increased rating is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).






ORDER

A compensable disability rating for hearing loss in the left 
ear is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


